By the Court.
From the documents and evidence returned in this case the following state of facts appears:
On the 23d of June, 1862, some one, we know not who, for the paper is unsigned, made out a notice in regular form, in the name of Anna Miller, widow of Andrew Miller, deceased, directed to John Landis, administrator of the estate, requesting to have appraisers appointed under the act of 1851, and its supplements, to appraise such property, as she might elect to retain out of the *427estate of her deceased husband. The administrator treated the notice as valid, and appointed George T. Hummel and Christian Landis to make the appraisement, they being also the appraisers of the general personal effects.
According to the evidence of Mr. Hummel, when they called at the late residence of the deceased they found the widow sick, and on inquiring whether she wanted any money set apart, said she thought she ought to have some. The daughter of Mr. Miller said to appraise certain furniture named, and there was some talk about letting her have the residue in money, but it nowhere appears that the widow consented to, or acquiesced in the arrangement. The appraisers then valued and set apart chattels to the amount of $41, and returned that appraisement, appraising all Of the other property and money as in the hands of the administrator.
After the widow’s death the administrator called on one of the appraisers, and said that they had forgotten to include the money; and that appraiser went into the register’s office, and added to the appraisement, as made out and returned, $259 cash, and also corrected the appraisement against the administrator to the same extent. The other appraiser testifies that he did not hear any one say that they would give the widow the balance of the three hundred dollars in money, and knew nothing of the addition of the $259 to the appraisement, after it was returned to the office. We are now asked to approve of this appraisement under the act of Assembly. We consider the whole action of the one appraiser not acquiesced in by his fellow as utterly void, and we cannot lend our sanction to what is evidently a most irregular proceeding. One man could not make the appraisement originally, still less could he change that which had been done by a legal board, and regularly returned.
We do not say that in the case of a plain mistake the same appraisers, on proper notice to the parties in interest, after being duly convened, might not correct an error; but it could not be done by one alone without the express sanction of the other. It may be that when their duty is performed and appraisement returned they are functus officio; if so, their subsequent act is void.
The object of this contest appears to be, on the part of the widow’s- family, to have the property vested in her to the amount of $300, that they may take as her representatives. We are not called on now to decide whether the $41 did or did not vest in her so perfectly as to enable her family to take to the exclusion of her husband’s children: that question may arise hereafter; but we have no doubt that neither unappraised money or property vested in the widow on her husband’s death; and we are equally clear that an unauthorized act, such as is disclosed in the testi*428mony, performed by one appraiser alone, could not vest the money in the widow after her death.
Ve shall approve of the appraisement filed for $41, and set aside the residue. It is also, our duty to direct the register to cause the original appraisement of effects, in the hands of the administrator, to be restored to the situation it was in when filed in his office, and correct the alteration.